Citation Nr: 1717476	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial rating higher than 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial rating higher than 10 percent for right wrist sprain.

4.  Entitlement to an initial rating higher than 10 percent for left wrist sprain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for patellofemoral syndrome of the bilateral knees assigning 10 percent ratings each, effective July 1, 2010; and sprain of the bilateral wrists, assigning 10 percent ratings, each, effective July 1, 2010.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.  

This case was remanded by the Board in January 2016.  The case is now returned for appellate review.

The presiding Veterans Law Judge took testimony on the issue of entitlement to an increased rating for sprain of the right hip, pending further investigation as to whether the Board had proper jurisdiction.  Upon closer review of the matter, the Veteran did not submit a timely notice of disagreement with the October 2010 rating decision that granted service connection for the right hip disability and assigned a 10 percent rating, effective July 1, 2010.  Therefore, this matter is not presently on appeal.  

The issue of entitlement to an increased rating for a right hip disability has been raised by the record in testimony submitted by the Veteran at the September 2015 Board hearing.  The issue of entitlement to service connection for a back disability, secondary to his service-connected knee disabilities also has been raised by medical evidence submitted by the Veteran dated in January 2015.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ) since then.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability is manifested by limitation of motion due to pain. 

2.  The Veteran's bilateral wrist disability is manifested by limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2016).

2.  The criteria for an increased rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2016).

3.  The criteria for an increased rating in excess of 10 percent for right wrist sprain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2016).

4.  The criteria for an increased rating in excess of 10 percent for left wrist sprain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. A pre-discharge notice was provided to the Veteran, though no record of the letter was scanned into Virtual VA or VBMS.  By correspondence dated in April 2010, VA noted that notice had been provided as to the evidence and information VA needed to support his claim for benefits.  The Veteran responded that he had no further information or evidence to give and for VA to decide his claim as soon as possible.  

VA has also satisfied the duty to assist.  The Veteran's service treatment records and VA treatment records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in May 2010, February 2014, and February 2016.  The examination reports adequately address all the necessary criteria for rating the claim.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims (Court) also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

A.  Bilateral Knee Disability

As noted in the introduction, the Veteran presently has 10 percent ratings for his right and left knee disabilities.  The Diagnostic Code used by the RO is 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board will consider whether the Veteran can receive higher ratings for his knee disabilities under all applicable diagnostic codes.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is considered a major joint. 38C.F.R. § 4.45. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint. 

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  The VA General Counsel  has held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe. 

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, as noted, VA examiners should test involved joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016).

A May 2010 pre-discharge general examination shows range of motion from 0 to 120 degrees on the right and 0 to 115 degrees on the left.  There was no additional limitation of motion after repetitive use testing.  Collateral and cruciate ligament and meniscal examinations were normal.  There was crepitus noted and decreased range of motion, but x-rays were unremarkable.  The Veteran had subjective complaints of pain.  The diagnosis was bilateral knee patellofemoral syndrome.

The Veteran submitted a statement received in February 2012 noting that he had aching joints in multiple places including the knees, which occurred with or without movement.  He noted that the pain could become severe enough to limit movement and that his joints had increased warmth, soreness, and stiffness, as well.

A February 2014 VA examination report shows range of motion in the bilateral knees from 0 to 120 degrees with no additional limitation of motion following repetitive use testing.  There was pain on movement and pain to palpation for joint line or soft tissues in both knees.  It was noted that x-rays of the knees in 2009 were normal.

The Veteran testified at the September 2015 Board hearing that he had trouble going up and down stairs due to swelling in the knees and was limited in his outside activities such as yard work.  See September 2015 Board hearing transcript, p. 25.  He also noted that his knees feel like they are going to give out and that the right knee would lock up.  Id. at 29.  In addition, he knees bothered him after sitting for any extended period of time.  Id. at 32.

The Veteran underwent another VA examination in February 2016.  He described symptoms of pain, decreased motion, and popping.  The Veteran reported time lost from work and that he was assigned different duties, had increased tardiness, increased absenteeism, and impaired mobility.  Range of motion in the knees was from 0 to 125 degrees with no evidence of pain on weight-bearing.  The limited motion did not contribute to functional impaired.  There was peripatellar tenderness.  There was no objective evidence of crepitus.  There also was no additional functional loss or range of motion loss after three repetitions.  In answering the question as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, the examiner stated that he was unable to say without resort to speculation, as there was no objective evidence.

In evaluating the medical evidence of record, the Board finds that a rating higher than 10 percent for the knees based on limitation of motion is not warranted.  While the knees show limited flexion due to pain, the flexion is not limited enough to warrant a 10 percent rating under Diagnostic Code 5260, i.e., flexion is not limited to at least 45 degrees.  There also is no medical evidence showing limitation of extension of the knees that would warrant a separate rating or a rating higher than 10 percent to warrant a separate compensable rating under Diagnostic Code 5261.  

As for any separate compensable rating for knee instability, while the Veteran had complaints during his Board testimony that he felt like his knee would give out, the medical evidence consistently shows that all joint stability testing in the knees was normal.  See, e.g., VA examination reports in February 2014 and February 2016.  Therefore, a separate compensable rating is not warranted under Diagnostic Code 5257.

In considering whether compensable ratings might be assigned for the service-connected bilateral knee disability under other diagnostic codes, there is no history of dislocated semilunar cartilage; so a rating under Diagnostic Code 5258 is not warranted.  There also is no history of right or left knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply.  In addition, there is no evidence of ankylosis of the bilateral knees to warrant a rating under Diagnostic Code 5256; and no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262. 

The evidence shows that the Veteran has complained of painful motion of the bilateral knees.  Other than limitation of motion, there was not shown to be any additional limitations due to repetitive use of the knees.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the bilateral knee disability.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, there was no pain on weight-bearing or crepitus in 2016.  While the examiner did not comment on active versus passive range of motion, it was noted that the limited motion did not contribute to functional loss.  The examiner also commented that the Veteran's stocky habitus limited flexion.  Overall, the impairment in the knees was adequately described to rate the claim.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran is competent to report symptoms associated with his bilateral knee disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his bilateral knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher 10 percent for the bilateral knee disability.  To the extent that the Veteran contends entitlement to a higher rating for his bilateral knee disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

B.  Bilateral Wrist Disability

The Veteran seeks increased ratings higher than 10 percent for bilateral wrist disabilities.  He is presently rated based on limitation of motion of the wrists under 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5024.  However, the Veteran has submitted testimony and statements that the RO has misconstrued his wrist disabilities and that he actually should be compensated for carpal tunnel syndrome of the bilateral wrists, as well.  The service treatment records show that he was diagnosed with carpal tunnel syndrome.  See, e.g., October 2009 health record at the U.S. Naval Hospital  in Guantanamo Bay.  Post-service records also show a diagnosis of bilateral carpal tunnel syndrome.  See. e.g,, private August 2012 EMG study.  The Veteran underwent a VA examination in February 2014 to address the present severity of his bilateral wrist disabilities, but the examination report did not differentiate between any symptoms pertaining to the residuals of sprain of the wrists and his carpal tunnel syndrome that was diagnosed in service.  In January 2016, the Board remanded the claim to resolve this matter, as noted above.

During the course of the remand, the RO granted service connection for bilateral carpal tunnel syndrome assigning noncompensable ratings, effective July 1, 2010.  This matter is not currently before the Board.  However, to the extent that the symptomatology in the wrists attributed to the carpal tunnel syndrome and the residuals of sprain overlap, additional disability compensation is not warranted.  See 38 C.F.R. § 4.14.

As to the Veteran's residuals of sprain of the wrists, the medical evidence does not show that a rating higher than 10 percent is warranted for limitation of motion of the bilateral wrists.  He is currently rated the highest available schedular rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  In order to get a higher rating based on limitation of motion, the evidence must show ankylosis in the wrist, which is not shown.  VA examinations in May 2010, February 2014, and February 2016 specifically show no ankylosis of the wrists, including after repetitive use testing.  

The examination finding in 2016 accounted for pain on motion, limited motion after repetitive use, and pain on weight-bearing; and still did not show any ankylosis of the wrists.  Therefore a rating higher than 10 percent is not warranted for the wrist based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 or 5215.  

To the extent that any higher ratings are denied, the Veteran genuinely believes that he is entitled to an increased rating for his bilateral wrist disability.  His factual recitation as to symptomatology associated with the wrists is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his bilateral wrist disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's wrists and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating higher than 10 percent is not warranted for the bilateral wrist disability.  There are no objective medical findings that would support the assignment of any higher ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Inferred TDIU

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record does not show the Veteran has been rendered unemployable as a result of his knee or wrist disability.  The Veteran noted in a February 2012 statement that his wrist disabilities impaired his ability to work.  However, a February 2014 VA examination report notes that while the Veteran had decreased manual dexterity and problems with lifting and carrying due to pain in his wrists, he was given a modified work station.  The February 2016 VA wrist examination report noted similar findings of impaired mobility and increased absenteeism and tardiness due to the wrists, but also noted that he had been assigned different duties.  The February 2014 VA knee examination also noted decreased mobility due to pain but did not suggest that the Veteran could not work due to his service-connected knee disabilities.  The February 2016 VA knee examination also noted impaired mobility and increased absenteeism and tardiness due to the knees, but did not suggest unemployability due to the knees.  Therefore, any inferred TDIU claim is inapplicable in this case.

IV.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the bilateral knee and wrist disabilities (limited motion due to pain) are contemplated by the 10 percent ratings assigned under Diagnostic Codes 5260 and 5215, respectively.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for bilateral knee and wrist disabilities is not warranted. 38 C.F.R. § 3.321 (b)(1).

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial rating higher than 10 percent for patellofemoral syndrome of the left knee is denied.

Entitlement to an initial rating higher than 10 percent for patellofemoral syndrome of the right knee is denied.

Entitlement to an initial rating higher than 10 percent for right wrist sprain is denied.

Entitlement to an initial rating higher than 10 percent for left wrist sprain is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


